Citation Nr: 0030470	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

A review of the record demonstrates that the veteran, on her 
August 1983 enlistment report of medical history, indicated 
that she had had right ear hearing loss since age 4 and that 
exploratory surgery had been performed at that time.  She 
reported that there was no cause found and that the hearing 
loss was probably from nerve deafness.  At the time of her 
August 1983 enlistment audiological evaluation, her auditory 
thresholds in the right ear were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	 70	70	70	70	65

At the time of a September 1986 audiological evaluation, her 
auditory thresholds in the right ear were:

Hertz	500	1,000	2,000	3,000	4,000

Right	 75	65	7o	60	65


At the time of a June 1987 Army Reserve enlistment 
examination, auditory thresholds were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	 65	65	60	75	60

In a March 1999 report, J. R., M.D., indicated that the 
veteran apparently had had a problem with her right ear since 
childhood.  He further noted that she had exploratory surgery 
on that ear when she was 5.  He also indicated that she had 
been seen at the VA hospital and had apparently had an 
enlistment examination of her hearing that revealed hearing 
level in the right ear of 70 decibels.  He noted that the 
veteran felt that her hearing had deteriorated since her 
original enlistment in the service and that she apparently 
had had service from 1983 to 1989.

In a somewhat similar case the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held that VA was obligated to obtain a medical 
opinion as to whether a hearing loss identified on entrance 
into service had increased in severity during service.  
Hensly v. Brown, 5 Vet. App. 155, 161 (1993); see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran was afforded a VA examination in December 1998, 
but the examiner did not report an opinion as to whether the 
veteran's right ear hearing loss increased in severity during 
service.

Furthermore, recently enacted legislation provides that VA 
shall provide a medical examination when such examination is 
necessary to make a decision on a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated her for 
right ear hearing loss both prior to and 
subsequent to service.  After securing 
the necessary release(s), the RO should 
obtain legible copies of all records not 
already contained in the claims folder, 
to include any identified VA clinic or 
medical center.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  Thereafter, the RO should request 
that the examiner who conducted the 
December 1998, VA examination review the 
claims folder and render an opinion as to 
whether there was an increase in severity 
of the pre-existing right ear hearing 
loss, and if there was a worsening, was 
such worsening permanent, and beyond the 
rate of natural progress of the disorder?  
The examiner is requested to provide 
reasons for any opinion rendered.

If the examiner who conducted the 
December 1998 examination is unavailable, 
the veteran should be afforded an 
appropriate examination in order to 
obtain the requested opinion.  The 
examiner should review the examination 
prior to rendering the opinion.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for right ear hearing 
loss with consideration of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be given to the 
veteran and her representative.  They should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until she is contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that any examination 
requested in this remand is deemed necessary to evaluate his 
claim, and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


